Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 1 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 2 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 3 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 4 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 5 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 6 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 7 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 8 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                       Loan Documents Page 9 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 10 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 11 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 12 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 13 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 14 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 15 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 16 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 17 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 18 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 19 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 20 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 21 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 22 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 23 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 24 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 25 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 26 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 27 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 28 of 29
Case 19-10931-MBK   Doc 19-4 Filed 03/19/19 Entered 03/19/19 22:40:02   Desc
                      Loan Documents Page 29 of 29
